OM DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of the species of the genus Aurantiochytrium (claims 7, 8, 20, 21, 29 and 30) and the product of an animal milk (claims 13, 14 and 26) in the reply filed on Feb. 2, 2021 is acknowledged.  No claims have been amended, added or canceled.  Claims 9-11, 17-19 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Accordingly, claims 1-8, 12-16, 20, 21 and 25-30 are examined on the merits herewith.  The restriction requirement is deemed proper and is made final.
Claim Objections
Claims 7, 8, 20, 21, 25, 29 and 30 are objected to because of the following informalities.    Appropriate correction is required.  In claims 7, 8, 20, 21, 29 and 30, the word “strain” should be changed to “genus,” as Aurantiochytrium is a genus, and the other Latin phylogenetic terms in these claims are genera as well, all in the family thraustochytrids.  In claim 25, the four steps in the method of determining the amount of anaplerotic oil in the food additive should be labeled with letters, (a) – (d), or with Roman numerals, to make the claim clearer and easier to read, and to identify the method steps, as the claim is lengthy and complicated.  This claim has other problems, as discussed below.  Nevertheless, the method steps in this product claim should be labeled with letters.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term "rich" in claims 1 and 5 and 12 (rich in the three saturated fatty acids) is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, these claims recite the term “elevated levels” of the three saturated fatty acids, C13, C15 and C17.  What are these levels elevated with respect to- what is the reference point, and what is the amount of the elevation?  Again, the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.  The words “rich in” may be replaced by the term “comprising.”  The word elevated should be deleted, or this word should be rendered definite, by adding the quantities of elevation and a respective reference point to the claims.  
Further, claim 12 is vague and confusing, because it recites an unspecified amount of the algal anaplerotic oil in the food.  The claim recites that 5% of this oil is OCFA, odd-chain (an odd number of carbon atoms in the chain) fatty acids and that 1% or more of the dry weight of the algal biomass is OFCA.  But the claim does not recite how much of the algal oil is in the food.  A quantity is need.  Clarification and appropriate correction are required.
Claim 25 is even more vague and confusing than claim 12, because it recites steps that do not make sense, particularly steps (b) and (c), and it omits needed quantities and amounts.  The claim recites that the amount of the algal oil in the food additive is determined by (a) identifying a unit of fat in a target food (What is this determination step, and how is it performed?), (b) identifying an amount (what amount?, a concrete and definite amount is needed) of the algal oil that is the ratio of the OCFA (to what? This item is missing from the 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12-16, 20, 21 and 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,874,131 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a food additive that is an algal oil comprising the OCFAs tridecaenoic acid, pentadecaenoic acid and heptadecaenoic acid, in which at least 5% of the oil is the OCFAs and, wherein, when the alga that makes the oil is cultured, at least 1% of the algal biomass is this oil.  The claims in each claim set also recite a food comprising this food additive.  The instant claims are broader than the patented claims, because they recite that the algal oil is from any thraustochytrid, whereas the patented claims recite that the algal oil is from Aurantochytrium acetophilum, strain HS399.  But the difference in claim scope does not create a different or separate invention.  Therefore, these inventions are not patentably distinct.   

The claims are free of the prior art.  Pottahil (US 2015/0267145 A1) discloses an algal oil that is a nutraceutical or food supplement comprising the OCFAs 13:0 (43.33 µg/ml), 15:0 (8694.183 µg/ml) and 17:0 (22.348 µg/ml).  See paragraphs 70 and 181-185.  But, the reference does not disclose the identity of the alga.  The reference does not disclose that this alga is a thraustochytrid.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-02-08